Gray, C. J.
This case requires no particular consideration of the question under what circumstances the happening of a condition or contingency, upon which a will declares that it shall take effect, may be a subject of inquiry on the offer of the will for probate; because, in the will before us, the maintenance of the testator for the rest of his life is clearly not intended to be a condition or contingency upon which the validity of the will shall depend, but is mentioned only as the consideration or motive inducing him to make it; and failure of the consideration could not defeat or avoid the will, without a cancelling or revocation by the testator. Damon v. Damon, 8 Allen, 192. Colwell v. Alger, 5 Gray, 67. Decree affirmed.